—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence exists in the record to support the Board’s conclusion that claimant’s actions constituted misconduct thereby disqualifying her from receiving unemployment insurance benefits. Claimant informed her employer that she had to attend to an emergency and was therefore unable to work. She never informed her employer as to the nature of this emergency nor did she indicate when she would return. Although claimant was informed that her failure to contact the employer by a certain date would result in her termination, she made no effort to contact the employer.
*757Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.